DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 04 January 2021 has been entered in full.  Claims 17 is amended.  Claims 1-16 and 28-56 are cancelled.  Claims 57-61 are added.
Claims 17-27 and 57-61 are pending.

Election/Restrictions
Applicant’s election of gamma secretase inhibitor as the species of agent that inhibits Notch expression or activity in the reply filed on 04 January 2021 is acknowledged. Applicant’s election of BTK inhibitor as the species of agent that inhibits expression or activity or a functional component of a B cell receptor polypeptide or polynucleotide is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20, 21, and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 January 2021.
Claims 17-19, 22, 23, 27, and 57-61 are under consideration in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 February 2019 and 04 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
It is noted to Applicant that as stated in the Communications of 08 March 2019, a properly executed inventor’s oath or declaration has not been received for the inventors of the instant application.  Although no time period for reply is set forth in the instant Office Action, Applicant must submit the inventor's oath or declaration no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid abandonment (see 37 CFR 1.53(f)).   Applicant must file the oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor (see 37 CFR 1.53(f)).


Sequence Compliance

This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  Specifically, the numerous sequences disclosed at pages 4-30 in the specification are not accompanied by the required reference to the relevant sequence identifiers.  Additionally, the sequences disclosed in Figures 8B-1 and 8B-2 are not accompanied by the required reference to the relevant sequence identifiers.  This application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must comply with the requirements of 

Claim Objections
1.	Claims 22 and 23 are objected to because of the following informalities:  
1a.	Claims 22 and 23 use the acronym “BTK” without first defining what it represents in the independent or dependent claims.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

2.	Claims 17-19, 22, 23, 27, and 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over Varma et al. (Clin Adv Hematol Oncol 14(7): 543-554, 2016) and Lopez-Guerra et al. (Leukemia 29: 96-106, 2015).
	Varma et al. teach that ibrutinib is an oral, potent, small molecule agent that selectively and irreversibly inhibits Bruton’s tyrosine kinase (BTK) (page 544, column 2).  Varma et al. state that ibrutinib acts on chronic lymphocytic leukemia (CLL) through several mechanisms, such as reducing expression of NFκB and decreasing cell survival and tumor proliferation (page 545, column 2).  Varma et al. disclose that ibrutinib has been evaluated extensively in multiple B-cell malignancies and has been approved by the FDA for relapsed/refractory CLL (page 545; Table 1).  Varma et al. indicate that several studies demonstrate the efficacy of ibrutinib as a monotherapy for CLL subtypes (page 546).  Varma et al. also review the successful trials of ibrutinib in combination with other chemoimmunotherapies or anti-CD20 antibodies for CLL (page 547; Table 1).  Varma et al. teach that studies have explored the treatment of other conditions, such as mantle cell lymphoma, diffuse large B cell lymphoma, and follicular lymphoma, by administration of ibrutinib alone and in combination with additional agents (page 547, bottom of column 2 through the top of page 551, column 1).  Varma et al. also briefly mention that there are other BTK inhibitors in addition to ibrutinib, including ONO/GS-4059, CC-292, BGB-3111, and ACP-196 (page 552).

	Lopez-Guerra et al. teach that activating mutations of Notch1 have emerged as one of the most frequent somatic alterations in CLL (page 96, column 1, second paragraph).  Lopez-Guerra et al. explain that Notch1 and its ligands are constitutively expressed and are implicated in apoptosis resistance and increased survival of tumor cells (page 96, column 1, second paragraph).  Lopez-Guerra et al. disclose that gamma-secretase inhibitors (GSIs), such as PF-03084014, block the activation of oncogenic Notch1 in T-cell acute lymphoblastic leukemia (T-ALL) (page 96, column 2).  Lopez-Guerra et al. state that PF-03084014 has also showed a synergistic anti-leukemic effect in combination with glucocorticoids in preclinical models of T-ALL (page 96, column 2).  Lopez-Guerra et al. teach that PF-03084014 induces apoptosis and inhibits constitutive Notch activation in Notch1-mutated CLL cells, as well as enhancing the cytotoxic effect of fludarabine (a chemotherapeutic drug) (page 98, bottom of column 1 and column 2; Figure 1; Figure 6).  Lopez-Guerra et al. disclose that the combination of Notch inhibitors with chemotherapy is a promising approach for the treatment of high-risk CLL patients with Notch1-activating mutations (abstract; page 105, column 1).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method for treating a B-cell malignancy, such as CLL, comprising administering the BTK inhibitor, ibrutinib, as taught by Varma et al. by administering combination therapy with the gamma secretase inhibitor, PF-03084014 as taught by Lopez-Guerra.  The person of ordinary skill in the art would have been motivated to make that modification to further increase the antitumor efficiency of each agent (see Varma et al., Notch1 have emerged as one of the most frequent somatic alterations in CLL (Lopez-Guerra et al., page 96, column 1, second paragraph).   The person of ordinary skill in the art reasonably would have expected success because BTK inhibitors and Notch inhibitors have been successfully combined with other antibodies and chemotherapeutic agents to enhance anti-tumor responses in CLL (see both Varma et al. and Lopez-Guerra et al.). Additionally, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Klitgaard et al.  Blood 124(21): 1972, 2014 (inhibition of Notch1 with GSI, PF-03084014, in CLL promotes apoptosis and inhibits proliferation)

Kuo et al. US 2016/0038495 (teach administering BTK inhibitor and PIM inhibitor to treat B cell malignancies)

Rosati et al. Int J Cancer 132: 1940-1953, 2013 (teach GSI I triggers CLL cell apoptosis)

Routledge et al. Brit J Haematol 174: 351-367, 2016 (review of CLL and therapies)


Review of the role of Notch in cancer (including B cell malignancies) and therapeutic inhibitors (GSIs)
Mirandola et al. Cancer Letters 308: 1-13, 2011 
Olsauskas-Kuprys et al.  OncoTargets Ther 6: 943-955, 2013
South et al. (Sem Cell Dev Biol 23: 458-464, 2012
Yuan et al.  Cancer Letters 369: 20-27, 2015



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
01 April 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647